DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-11 remain pending in the application.
Applicant’s arguments regarding the rejection of claims 1 and 5-11 under 35 USC 103 as being unpatentable over Kokubu in view of Kawakami have been fully considered, but are not persuasive. Applicant argues that “KOKUBU’s seal carrier has an outer surface that is spaced apart from the radially inner surface of the inner casing”. This is true, but claim 1 only requires that “the first portion [is] disposed in contact with a radially inner surface of the inner casing”. The annotated figure below details the components of Kokubu that satisfy this limitation. The Applicant further argues that the blade carrier insert of Kokubu is similarly deficient, but the argument is not persuasive for the same reason as the seal carrier insert. While there are differences between Applicant’s invention and the prior art, they are not captured by the claim language. 
The Applicant further argues “nothing in KOKUBU or KAWAKAMI teaches or suggests that the steam is introduced in a circumferential path from an inlet spiral insert, which is radially outward of the seal carrier modular insert”. However, Kokubu’s flow path diagram (70) clearly shows a cross section of flow moving from an outer radial region to an inner radial region where the flow spirals from an outer circumferential region before entering the blade section. The flow is also clearly radially outward from the seal carrier insert. 
The Applicant further argues “KOKUBU and KAWAKAMI fails to teach […] that the seal carrier modular insert and the blade carrier modular insert are held in place within the inner casing by stream pressure and compressive forces”. The limitation “held in place” is interpreted to be a functional limitation. The structure of Kokubu in view of Kawakami must only be capable of being held in place by stream pressure and radial compression. Due to the physical force exerted by the working fluid in the turbine, it is apparent that the combination of Kokubu and Kawakami is capable of being held in place by stream pressure and radial compression. The rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubu et al. (JPS60228703) (“Kokubu”) in view of Kawakami (US8142146) (“Kawakami”).

    PNG
    media_image1.png
    577
    698
    media_image1.png
    Greyscale

Regarding claim 1, Kokubu teaches (Fig. 1) a steam turbine comprising: an outer casing (11) defining an outer limit of the steam turbine; an inner casing (21), encased by the outer casing, the inner casing being configured and arranged to form a steam expansion flow path (70) in which work is generated by turbine stages (43) located within the inner casing; a rotor (41), concentric to and contained at least partially within both the inner casing and the outer casing; a seal carrier modular insert (51), disposed towards a first end of the steam turbine for carrying seals located between the inner casing and the rotor, the seal carrier modular insert being removably insertable into the inner casing, the seal carrier modular insert having a first portion with a cylindrical shape having a first outer diameter (see annotated Fig. 1), the first portion disposed in contact with a radially inner surface (see annotated Fig. 1) of the inner casing; an inlet spiral insert (31), adjacent the seal carrier modular insert and removably insertable into the inner casing, for introducing steam through a circumferential path into the steam expansion flow path, the circumferential path being positioned outwardly from the seal carrier modular insert in a radial direction (the flow 70 flows from an inner radial region over feature 42 to an outer radial region away from the seal carrier) to circumferentially distribute steam into the steam turbine; and a blade carrier modular insert (61) for retaining stationary blades, the blade carrier modular insert having a second portion with a cylindrical shape having a second outer diameter (see annotated Fig. 1), the second portion being adjacent the inlet spiral insert and distal to the seal carrier modular insert, the second portion further disposed in contact with the radially inner surface (see annotated Fig. 1) of the inner casing, the blade carrier modular insert being removably insertable into the inner casing, for retaining stationary blades; wherein and the first outer diameter is equal to the second outer diameter; and wherein the seal carrier modular insert and the blade carrier modular insert are held in place within the inner casing by steam pressure and radial compression (due to the physical force exerted by the working fluid in the turbine, it is apparent that the combination of Kokubu and Kawakami is capable of being held in place by stream pressure and radial compression).
Kokubu fails to teach the inlet spiral insert is in contact with the first portion of the seal carrier modular insert. 
In an analogous art, Kawakami teaches a steam turbine with inlet, seal carrier and blade carrier inserts. Kawakami teaches (Fig. 2) the inlet insert (5) is in contact with a seal carrier insert (12). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the steam turbine of Kokubu and change the inlet spiral insert to be in contact with the first portion of the seal carrier modular insert as taught by Kawakami to seal the inserts together to prevent steam flow between them. 
Kokubu fails to teach the second portion of the blade carrier modular insert is in contact with the inlet spiral insert.
Kawakami further teaches (Fig. 2) the inlet insert (5) is in contact with a blade carrier insert (4a2). Kawakami teaches this arrangement causes the pressure in the space around the inlet to be reduced compared to conventional steam turbines where the inlet insert and blade carrier insert are not in contact (see Col. 5 lines 43-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the steam turbine of Kokubu and change the inlet spiral insert to be in contact with the second portion of the blade carrier modular insert as taught by Kawakami to reduce pressure in the space around the inlet spiral insert. 
Regarding claim 5, Kokubu in view of Kawakami teach the steam turbine of claim 1, and Kokubu further teaches (Fig. 1) the inner casing comprises a circumferential first radial protrusion (see annotated Fig. 1) and the seal carrier modular insert comprises a circumferential first groove (complementary to the first radial protrusion) configured to receive the first protrusion, the circumferential first groove being adjacent to the first portion and distal to the inlet spiral insert; wherein the first radial protrusion and the first groove are complementarily configured such that radial pressure resulting from thermal expansion of the seal carrier modular insert is transferred to the inner casing thereby forming a seal between the inner casing and the seal carrier modular insert.
Regarding claim 6, Kokubu in view of Kawakami teach the steam turbine of claim 1, and Kokubu further teaches (Fig. 1) the inner casing comprises a circumferential second radial protrusion (see annotated Fig. 1) and the blade carrier modular insert comprises a circumferential second groove (complementary to the second radial protrusion) configured to receive the second protrusion, the 
Regarding claims 7-10, Kokubu in view of Kawakami teach the steam turbine of claim 1, and Kokubu further teaches (Fig. 2) the inner casing is split (20) along a longitudinal axis and secured by bolts (not pictured) through bolt holes (21h).
Kokubu in view of Kawakami fail to explicitly teach the seal carrier modular insert comprises two seal carrier halves split along a longitudinal axis of the seal carrier modular insert, wherein the two seal carrier halves are joinable by bolted joints, and wherein the blade carrier modular insert comprises two blade carrier halves split along a longitudinal axis of the blade carrier modular insert, wherein the two blade carrier halves are joinable by bolted joints.
However, as stated above, Kokubu in view of Kawakami disclose such a splitting arrangement for the inner casing. It would not be possible to install the seal carrier and blade carrier if they were not split into halves in a similar fashion.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the steam turbine of Kokubu in view of Kawakami and change the seal carrier modular insert to have two seal carrier halves split along a longitudinal axis of the seal carrier modular insert, wherein the two seal carrier halves are joinable by bolted joints, and change the blade carrier modular insert to have two blade carrier halves split along a longitudinal axis of the blade carrier modular insert, wherein the two blade carrier halves are joinable by bolted joints to facilitate assembly of the steam turbine. 
Regarding claim 11, Kokubu in view of Kawakami teach the steam turbine of claim 1, and Kokubu further teaches (Fig. 1), the steam turbine is configured as a high pressure steam turbine. 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubu in view of Kawakami, and further in view of Rateau (FR1320174) (“Rateau”).
Kokubu in view of Kawakami teach the steam turbine of claim 1, but fail to teach an inner surface of the inner casing and an outer surface of the seal carrier modular insert complementarily comprise a 
In an analogous art, Rateau teaches an elastic fluid turbine (Figs. 1 and 5). Rateau teaches keys (N) fitting into complementary slots (Fig. 5) for preventing rotation of a sealing ring (G).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the steam turbine of Kokubu in view of Kawakami and change an inner surface of the inner casing and an outer surface of the seal carrier modular insert complementarily to have a first slot and a first key, change an inner surface of the inner casing and an outer surface of the inlet spiral insert to have a second slot and a second key, and change an inner surface of the inner casing and an outer surface of the blade carrier modular insert complementarily to have a third slot and a third key, all configured to prevent rotation of the components within the inner casing, as taught by Rateau to prevent rotation of the components relative to the inner casing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON A CORDAY/Examiner, Art Unit 3745                                     

/J. Todd Newton/Primary Examiner, Art Unit 3745